Case 1:18-cv-07017-AMD-LB Document 7 Filed 01/16/19 Page 1 of 1 PageID #: 31




                       Harrison, Harrison & Associates, Ltd.
                                     65 BROADWAY, 7th Floor
                                      NEW YORK, NY, 10006
                                    DIRECT DIAL (888) 239-4410
                                         FAX (718) 799-9171
                                       nycotlaw@gmail.com               Address all mail to:
                                                                       110 State Highway 35, 2nd Floor
                                                                       Red Bank, NJ 07701
                                        January 16, 2019
VIA ECF

Honorable Ann Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Butt v. HF Management Services, LLC., et. al.
               18-cv-07017 (AMD)(LB)

Dear Judge Donnelly:

       We represent Plaintiff and the putative Collective and Class in the above referenced action.
We write in response to Defendants’ January 9th letter – and pursuant to this Court’s January 10th
Order - to advise the Court that Plaintiff will be filing an Amended Complaint in this matter,
pursuant to FRCP 15(a)(1). Plaintiff intends to file his Amended Complaint by January 23, 2019.

       In light of the above, Plaintiff respectfully asks that the Court hold off on scheduling a
conference until after Defendants have decided whether or not they will be filing a motion to
dismiss Plaintiff’s Amended Complaint. We thank the Court for its attention to this matter.

                                                            Respectfully submitted,

                                                            /S/ DAVID HARRISON
                                                            David Harrison

cc: All Counsel of Record (VIA ECF)
